    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 1 of 25 PageID #:452




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MICHAEL WHITE and the ILLINOIS                          )
 STATE RIFLE ASSOCIATION,                                )
                                                         )
                  Plaintiffs                             )
                                                         ) Case No. 19 C 2797
                  v.                                     )
                                                         ) Judge Joan H. Lefkow
 ILLINOIS STATE POLICE, ILLINOIS                         )
 CONCEALED CARRY LICENSING                               )
 REVIEW BOARD, BRENDAN KELLY, in                         )
 his official capacity as Acting Director of the         )
 Illinois State Police, JESSICA TRAME, in                )
 her official capacity as Bureau Chief of the            )
 Illinois State Police Firearms Services                 )
 Bureau, JEREMY MARGOLIS, as Chair of                    )
 the Illinois Concealed Carry Licensing                  )
 Review Board, EDWARD BOBRICK,                           )
 STEPHEN DINWIDDIE, JOSEPH DUFFY,                        )
 JON JOHNSON, JOSEPH VAUGHN and                          )
 FRANK WRIGHT,                                           )
                                                         )
                  Defendants.                            )

                                       OPINION AND ORDER

        Michael White and the Illinois State Rifle Association (“the ISRA”) sue the Illinois State

Police (“the ISP”), the Illinois Concealed Carry Licensing Review Board (“the Board”), and

several individual members of both agencies under 42 U.S.C. § 1983, bringing both as-applied

and facial constitutional challenges to Illinois’ Firearm Concealed Carry Act, 430 Ill. Comp.

Stat. 66/1 et seq. (the “FCCA”). Defendants move to dismiss. The motion is granted. 1




        1
         The court has jurisdiction under 28 U.S.C. §§ 1331 & 1343(a)(3) and venue is proper under 28
U.S.C. § 1391 because the events and omissions giving rise to plaintiffs’ claims occurred in this district.


                                                     1
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 2 of 25 PageID #:453




                                            BACKGROUND 2

        Illinois enacted the FCCA in the wake of District of Columbia v. Heller, 554 U.S. 570,

635, 128 S. Ct. 2783 (2008), which held that the Second Amendment guarantees “the right of

law-abiding, responsible citizens to use arms in defense of hearth and home,” and McDonald v.

City of Chicago, 561 U.S. 742, 130 S. Ct. 3020 (2010), which held that right to be applicable

against the states. Following those decisions, the Seventh Circuit held that the right to use

firearms in self-defense extends beyond the home and, accordingly, struck down two Illinois

statutes that generally prohibited carrying firearms in public. Moore v. Madigan, 702 F.3d 933,

942 (7th Cir. 2012). The Illinois legislature passed the FCCA in response, creating a licensing

system that authorizes the concealed carry of loaded firearms in public. 3 See Berron v. Ill.

Concealed Carry Licensing Review Bd., 825 F.3d 843, 845 (7th Cir. 2016); Culp v. Raoul, 921

F.3d 646, 648 (7th Cir. 2019). The system is administered by the ISP, which the FCCA provides

“shall issue” a concealed carry license to an applicant who meets certain statutorily enumerated

qualifications, 4 submits required documentation and fees, and “does not pose a danger to

himself, herself, or others, or a threat to public safety.” 430 Ill. Comp. Stat. 66/10(a). It is that




        2
         The following recitation of facts is taken from the well-pleaded allegations in plaintiffs’
complaint, which are presumed true for purposes of this motion. See Active Disposal, Inc. v. City of
Darien, 635 F.3d 883, 886 (7th Cir. 2011).
        3
          Illinois still generally prohibits the open carry of ready-to-use firearms. See 724 Ill. Comp. Stat.
5/24-1(a).
        4
           These include being at least 21 years of age, possessing an Illinois Firearm Owners’
Identification Card, and not having been convicted of “a misdemeanor involving the use or threat of
physical force or violence to any person within the 5 years preceding the date of the license application;
or 2 or more violations related to driving while under the influence of alcohol, other drug or drugs,
intoxicating compound or compounds, or any combination thereof, within the 5 years preceding the date
of the license application.” 430 Ill. Comp. Stat. 66/25.
                                                      2
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 3 of 25 PageID #:454




last condition—which the court will refer to as the requirement that an applicant not be

“dangerous”—that is at issue in this case.

        To determine whether applicants are dangerous under the FCCA, the ISP enters their

basic biographical information into a database accessible to Illinois law enforcement agencies.

430 Ill. Comp. Stat. 66/10(i). Those agencies may then review their records and object to an

applicant’s eligibility if they have a “reasonable suspicion” of dangerousness. 430 Ill. Comp.

Stat. 66/15(a). The ISP refers any such objections to the Board, a seven-member body composed

primarily of people with experience in federal law enforcement. 5 430 Ill. Comp. Stat. 66/20(a);

see also 20 Ill. Admin. Code §§ 1231.70(d), 1231.80(b). If the Board determines that an

objection “appears sustainable,” it sends the applicant “notice of the objection, including the

basis for the objection and the [name of the] agency submitting the objection.” 20 Ill. Admin.

Code § 2900.140(e). Upon receipt of such notice, the applicant has fifteen days to submit a

response. 20 Ill. Admin. Code § 2900.140(e)(1). The Board also has authority to request

additional evidence of its own accord from the applicant, the objecting agency, or the ISP. 430

Ill. Comp. Stat. 66/20(e); 20 Ill. Admin. Code § 2900.140(b)-(c).




        5
            The FCCA provides that the Board shall consist of:

        (1)       one commissioner with at least 5 years of service as a federal judge;
        (2)       2 commissioners with at least 5 years of experience serving as an attorney with the United
                  States Department of Justice;
        (3)       3 commissioners with at least 5 years of experience as a federal agent or employee with
                  investigative experience or duties related to criminal justice under the United States
                  Department of Justice, Drug Enforcement Administration, Department of Homeland
                  Security, or Federal Bureau of Investigation; and
        (4)       one member with at least 5 years of experience as a licensed physician or clinical
                  psychologist with expertise in the diagnosis and treatment of mental illness.

430 Ill. Comp. Stat. 66/20(a); see Berron, 825 F.3d at 848.
                                                      3
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 4 of 25 PageID #:455




         After collecting evidence through that process, the Board is charged with determining, by

“a preponderance of the evidence,” whether the applicant is too dangerous to hold a concealed

carry license. 430 Ill. Comp. Stat. 66/20(a) & (g). The Board’s determination that an applicant is

dangerous is conclusive of the administrative process, but a denied applicant may seek judicial

review under the Illinois Administrative Review Law. 20 Ill. Admin. Code § 2900.160(e); 430

Ill. Comp. Stat. 66/87; see also 735 Ill. Comp. Stat. 5/3–101, et seq. Illinois courts review the

Board’s determination of dangerousness deferentially, overturning it only where it is “clearly

erroneous.” White v. Illinois Dep’t of State Police-Firearms Serv. Bureau, No. 1-16-1282, 2017

WL 2602637, at *4 (Ill. App. Ct. June 14, 2017) (unpublished); Perez v. Ill. Concealed Carry

Licensing Review Bd., 63 N.E.3d 1046, 1052; 2016 IL App (1st) 152087, ¶ 22 (Ill. App. Ct.

2016); see also 735 Ill. Comp. Stat. 5/3–110 (“The findings and conclusions of the

administrative agency on questions of fact shall be held to be prima facie true and correct”).

    I.       White’s First Application

         White first applied for a concealed carry license on May 1, 2014. (Dkt. 1 ¶ 30.) The

Chicago Police Department and Cook County Sheriff objected to his application on grounds that

are described in the following letter White received from the Board:

         Based on your history & conduct reported by both the Chicago Police Department
         and the Cook County Sheriff’s Office, the Board has preliminarily voted to sustain
         the objection to your receipt of a Concealed Carry License (CCL). Chicago PD lists
         you as a member of the Latin Souls Street Gang and Cook County reports you were
         arrested on 04/07/1995 for Battery with a knife, on 01/01/2012 for Unlawful Use
         of a weapon and reckless discharge and on 01/09/1996 for possession of a firearm
         in a vehicle. You now have 10 days from the date of this notice to submit any
         additional evidence for the Board to consider before the Board’s vote is finalized
         and your application for a CCL is denied.

White, 2017 WL 2602637, at *1. 6 White submitted the following letter in response:


         6
          The court describes and considers the facts set forth in the Illinois Appellate Court’s opinion on
the denial of White’s first concealed carry application for the limited purpose of addressing defendants’
                                                     4
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 5 of 25 PageID #:456




        To whom it may concern,

        I am not and never have been a member of any street gang.

        I am not, never was and never will be affiliated with the Latin Souls street gang. I
        think because of the area I was arrested in, I was presumed to be a Latin Soul.

        On the charge of 04/07/1995 (battery with a knife) I never battered anyone and the
        arresting officer declined to press charges and that case was dismissed.

        On the charge of 01/09/1996 This must be a case of mistaken identity because I was
        never arrested or charged with any crime on that day or year. I can not attach
        anything to disprove this charge because I was never arrested on this date or year.

        On 08/10/1998 I was arrested for (unlawful carry/possess firearm) this was a simple
        possession charge not in a commission of any crime. This charge was reduced to a
        misdemeanor on 08/10/2001 I have attached a PDF of the court records as proof.

        On the charge of 01/01/2012 (UUW and reckless discharge) I was found not guilty
        of all charges and I have also attached a copy of the court records to prove this.

        Just to recap I have met all the criteria to obtain a F.O.I.D. card.

        I currently posses[s] one and have had no arrests since receiving the card. I’ve read
        all the requirements to obtain a CCL and meet them ALL. Therefore I don’t
        understand why I can legally own a firearm but I have to go through all these hoops
        to carry one.

Id. at *1-2.

        The ISP denied White’s application in October 2014, stating that the Board had reviewed

the evidence received and “determined, by a preponderance of the evidence, that the above

referenced Applicant is a danger to him/herself, is a danger to others, or poses a threat to public

safety.” Id. at *2. White sought review of the denial in the Circuit Court of Cook County, which

remanded the case to the Board for reconsideration based on post hoc changes to the FCCA’s

implementing regulations that afforded applicants the right described above to know “the basis”



res judicata arguments, as opposed to the issue of whether plaintiffs have stated claims on the merits.
See Ennenga v. Starns, 677 F.3d 766, 773-74 (7th Cir. 2012) (holding that courts may take judicial notice
of “facts readily ascertainable from the public court record and not subject to reasonable dispute”).
                                                    5
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 6 of 25 PageID #:457




of any law enforcement agency objection, and the name of the objecting agency. Id.; 20 Ill.

Admin. Code § 2900.140(e).

        On remand, the Chicago Police Department and the Cook County Sheriff again filed

objections to White’s application, which the Board described as follows:

        The Chicago Police Department submitted an objection stating: Superintendent
        Garry F. McCarthy/Chicago Police Department object to the issuance of a concealed
        carry license to the applicant Michael White based upon a reasonable suspicion that
        the applicant is a danger to himself or others or a threat to public safety. The criminal
        activities of street gangs pose a substantial threat to the safety and quality of life of
        the residents of Chicago. In support of the objection, be advised that Chicago Police
        Department reports reflect the following: The applicant is listed in the CPD Gang
        Member Data Base [sic] as a member of The Latin Souls Street Gang.

        The Cook County Sheriff’s Office submitted an objection stating: There is a
        reasonable suspicion that White is a danger to others and a threat to public safety. A
        search of CLEAR revealed that White was arrested for BATTERY/UUW KNIFE
        on 4/7/1995, UUW WEAPON FELON AND RECKLESS DISCHARGE on
        1/1/2012 & POSSESSION FIREARM VEHICLE on 1/9/1996. A CLEAR search
        also revealed White as a Latin Soul Gang Member.

Id. at *2.

        White submitted a written response and supporting affidavit on July 30, 2015, arguing

that “with only one arrest within 7 years of his application, [he] could not be deemed ‘a danger to

himself or herself or others, or a threat to public safety.’” Id. He also argued that the FCCA’s

dangerousness standard was unconstitutionally vague, its preponderance standard could not

withstand Second Amendment scrutiny, and that consideration of hearsay evidence regarding his

gang membership would violate his right to due process. Id.

        The Board again denied White’s application on dangerousness grounds. (Dkt. 1 ¶ 31.)

White again sought judicial review of the Board’s decision, but the Circuit Court of Cook

County upheld it, the Illinois Appellate Court affirmed, and the Illinois Supreme Court denied

leave to appeal. (Id. ¶ 32); see White, 2017 WL 2602637, at *1, petition for leave to appeal



                                                   6
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 7 of 25 PageID #:458




denied, 89 N.E.3d 764, 417 Ill. Dec. 845 (2017). White did not challenge those decisions in

federal court.

    II.       White’s Second Application

          White submitted a second application for a concealed carry license on August 19, 2017.

(Dkt. 1 ¶ 33.) The information in the record related to this second application is limited to the

allegations in his complaint, a legal brief and affidavit he submitted to the Board, and the

Board’s ultimate denial letter. (Dkts. 1, 1-3, & 1-4.)

          On October 25, 2017, the ISP informed White that the Chicago Police Department again

objected to his application as follows: 7

          CHICAGO POLICE DEPARTMENT: Officer Eric Gonzalez on behalf of
          Superintendent Eddie Johnson of the Chicago Police Department objects to the
          issuance of a concealed carry license to the applicant, Michael W. White, based on
          a reasonable suspicion that the applicant is a danger to himself or others or a threat
          to public safety. In support of the objection, be advised that the Justice Police
          Department reports reflect the following: 12-00001 reckless discharge of a firearm,
          in that on 01 JAN 2012, the applicant discharged multiple rounds from a gun into
          the air; the offender was arrested. The applicant is identified in the Chicago Police
          gang database as a member of the Latin Soul street gang. The criminal activities of
          street gangs pose a substantial threat to the safety and quality of life of the residents
          of Chicago… The Board is also requesting the following information from you:
          Information regarding the factual circumstances of your arrest(s) by the Chicago
          Police Department on or about the indicated date(s): 8/10/1998; 1/9/1996;
          4/7/1995; 3/6/1994; 3/1/1994; 10/3/1993; 8/3/1993.

(Dkt. 1 ¶ 44.)

          White again submitted a written brief and affidavit in response. (Id. ¶ 45; dkt. 1-3 at 19.)

White’s affidavit acknowledges that he was convicted of the following crimes:

          ● Unlawful use of a firearm in approximately 1998. 8 (Dkt. 1-3 at 22.) White states that
            he pleaded guilty to this crime after he was found in possession of a loaded firearm in

          7
         The ISP’s letter is not in the record before the court. This quotation is taken from White’s
complaint.
          8
         The record is ambiguous as to the date White was convicted of this offense. White’s affidavit
provides only the date of his arrest: August 1998. (Dkt. 1-3 at 22.)
                                                     7
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 8 of 25 PageID #:459




           his vehicle. (Id.) He states that he had a valid FOID card at the time of the offense.
           (Id.)

       ● Possession of cannabis in 1994. (Id. at 23.)

       He also acknowledges arrests for the following suspected conduct, some of which he

denies committing and some of which he admits, as described below:

           ● Reckless discharge of a firearm in January 2012. (Id. at 22.) White avers that he
             was at a New Year’s Eve party where another man fired a gun into the air several
             times at midnight. (Id.) He avers that he went to trial on the charge and was
             acquitted. (Id.)

           ● Driving with a suspended license in 2001. (Id.) White avers that he was “cited”
             for this offense. (Id.)

           ● Disorderly conduct in 2000. (Id.) White avers that he does not remember this
             incident but remembers he “received no punishment” for it. (Id.)

           ● Unlawful use of a weapon in 1996. (Id. at 23.) White avers that he got into an
             argument with a man who was harassing his girlfriend. (Id.) Police intervened,
             arrested him, and found a folding pocketknife in his coat. (Id.) White avers that he
             did not take the knife out of his coat during the argument and that the arresting
             officer appeared in court but “chose not to continue with the charge.” (Id.)

           ● An April 1995 arrest whose circumstances he does not recall. (Id.)

           ● Domestic battery in 1994. (Id.) He avers that he came home drunk one night, his
             mother asked him to leave, and she called the police when he refused. (Id.) He
             avers that he did not touch his mother during the incident but “was probably
             yelling.” (Id.) His mother did not appear in court and the charge was dismissed.
             (Id.)

       The Board again determined that White was a “danger to him/herself, is a danger to

others, or poses a threat to public safety,” and the ISP denied his application. (Id. ¶ 47; dkt. 1-4 at

1-2.) White then brought the present suit, joined by the ISRA, against the ISP, the Board, and

several members thereof in their official capacities. Plaintiffs argue that the FCCA is

unconstitutional both as applied to White and on its face. Plaintiffs specifically make the

following arguments, each of which they assert constitutes a violation of both the Second


                                                  8
    Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 9 of 25 PageID #:460




Amendment and the Fourteenth Amendment Due Process Clause: (1) the FCCA’s dangerousness

standard is overly vague and grants the Board “unfettered discretion”; (2) the FCCA’s

preponderance standard sets too low a bar; (3) the applicable level of constitutional scrutiny

prohibits the Board from considering certain types of evidence in assessing dangerousness; 9 and

(4) the cursoriness of the Board’s written decisions prevent applicants from having a

“meaningful right to review.” (Dkt. 28; dkt. 1 ¶¶ 61, 65-72.) Defendants move to dismiss.

                                        LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to state a

claim upon which relief may be granted. In ruling on a Rule 12(b)(6) motion, the court accepts as

true all well-pleaded facts in the plaintiff’s complaint and draws all reasonable inferences

therefrom in the plaintiff’s favor. Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th

Cir. 2011); Dixon v. Page, 291 F.3d 485, 486 (7th Cir. 2002). To survive a Rule 12(b)(6) motion,

the complaint must not only provide the defendant with fair notice of a claim’s basis but must

also establish that the requested relief is plausible on its face. See Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937 (2009); Bell Atl. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955

(2007). The allegations in the complaint must be “enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. At the same time, the plaintiff need not plead legal

theories; it is the facts that count. Hatmaker v. Mem'l Med. Ctr., 619 F.3d 741, 743 (7th Cir.

2010); see also Johnson v. City of Shelby, 574 U.S. 10, 135 S. Ct. 346 (2014) (per curiam)

(“Federal pleading rules call for a short and plain statement of the claim showing the pleader is

entitled to relief; they do not countenance dismissal of a complaint for imperfect statement of the

legal theory supporting the claim asserted”).


        9
           As discussed below, plaintiffs’ brief abandons this argument as a Due Process challenge. (See
dkt. 28 at 17–23.)
                                                    9
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 10 of 25 PageID #:461




                                            ANALYSIS

   I.       The Eleventh Amendment Immunizes the ISP and the Board from Plaintiffs’
            Federal Claims

   As an initial matter, plaintiffs concede that the ISP and the Board should be dismissed from

this action, leaving only the individual defendants. (Dkt. 28 at 2 n. 1). The Eleventh Amendment

bars federal claims against a state or its agencies unless the state consents or Congress has

abrogated the state’s immunity. Pennhurst Sch. & Hosp. v. Halderman, 465 U.S. 89, 97–102,

104 S. Ct. 900 (1984). The parties agree that the ISP and the Board are state agencies and that

neither exception is present here. (Dkt. 28 at 2 n. 1). Thus, plaintiffs’ claims against the ISP and

the Board are dismissed. See Eldridge v. Challenging Law Enforcement Official, No. 17 C 4241,

2018 WL 1561729, at *2–3 (N.D. Ill. Mar. 30, 2018) (dismissing claims against the ISP and the

Board on Eleventh Amendment grounds).

   II.      Res Judicata as to White’s Facial Challenges

         Defendants argue that White’s facial challenges are barred by res judicata based on his

prior Illinois lawsuit challenging the denial of his first concealed carry application. (Dkt. 15 at 6;

dkt. 37 at 2.) In that lawsuit, as here, White argued that the FCCA’s dangerousness and

preponderance standards violate the Second Amendment and Due Process Clause. White, 2017

WL 2602637, at *4. White also contested the Board’s consideration of arrests over ten years old

and his inclusion in the CPD gang database. Id. at *3.

         The Full Faith and Credit Act, 28 U.S.C. § 1738, “requires federal courts to give the same

preclusive effect to state court judgments that those judgments would be given in the courts of

the State from which the judgments emerged.” Walczak v. Chi. Bd. of Educ., 739 F.3d 1013,

1016 (7th Cir. 2014) (quoting Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466, 102 S. Ct.

1883 (1982)). Under Illinois law, the doctrine of claim preclusion bars a successive claim where

                                                  10
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 11 of 25 PageID #:462




there exists: “(1) a final judgment on the merits rendered by a court of competent jurisdiction; (2)

an identity of the causes of action; and (3) an identity of parties or their privies.” Id. (citing

Cooney v. Rossiter, 986 N.E.2d 618, 621, 2012 IL 113227, ¶ 18 (Ill. 2012)). Claim preclusion

applies not only to matters that were actually decided in the original action but also to matters

that could have been decided. Id.

        All three elements of claim preclusion are met here: final judgment was entered on

White’s Illinois lawsuit, it raised the same facial Second Amendment and Due Process

challenges as his present suit, and it was litigated between the same parties (or their predecessors

in office). 10 See Jamaica Inn, Inc. v. Daley, 381 N.E.2d 694, 696, 72 Ill. 2d 415, 420 (Ill. 1978)

(holding res judicata barred a successive equal protection challenge to a Chicago anti-solicitation

ordinance); Pliska v. City of Stevens Point, Wis., 823 F.2d 1168, 1173 (7th Cir. 1987) (“Since all

of the challenges to the facial validity of the ordinances were or could have been presented to the

[Wisconsin] circuit court, the district court correctly found those claims barred by res judicata”).

        White effectively makes no argument that his facial challenges are not barred by res

judicata, arguing only that his second application constitutes new grounds for a cause of action. 11

(Dkt. 28 at 24.) That is true with respect to his as-applied challenges—a point defendants do not



        10
            To the extent White’s facial challenges are more properly deemed legal “issues” as opposed to
“claims,” they are barred by the doctrine of issue preclusion. Illinois applies the doctrine of issue
preclusion in similar circumstances as claim preclusion, with the relevant exceptions that “claim
preclusion requires that the second suit advance a cause of action identical to that in the first suit, while
issue preclusion requires that the issues presented be identical,” and that the issues have been “actually
litigated or determined” in the first suit. Allison W. v. Oak Park & River Forest High Sch. Dist. #200, 193
F. Supp. 3d 894, 898 (N.D. Ill. 2016) (emphasis original) (citing Nowak v. St. Rita High Sch., 757 N.E.2d
471, 478, 197 Ill. 2d 381, 390 (Ill. 2001). White’s facial challenges in the present suit are identical to the
challenges that were actually litigated in his prior suit.
        11
           The Supreme Court has held that facial relief in a successive constitutional challenge is not
barred where it is appropriate relief for an as-applied claim. Whole Woman’s Health v. Hellerstedt, -- U.S.
--, 136 S. Ct. 2292, 2307 (2016), as revised (June 27, 2016). White makes no argument that Whole
Woman’s Health applies here.
                                                     11
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 12 of 25 PageID #:463




contest—because such challenges target a law “in operation,” limited to the specific facts of an

individual case. Berron, 825 F.3d at 846; see also Wash. State Grange v. Wash. State Republican

Party, 552 U.S. 442, 449, 128 S. Ct. 1184, 1190 (2008). Facial challenges, in contrast, are not

limited to the facts of a specific case and rather seek to “‘establish that no set of circumstances

exist under which [a law] would be valid,’ i.e., that the law is unconstitutional in all its

applications.” Wash. State Grange, 552 U.S. at 449; see also John Doe No. 1 v. Reed, 561 U.S.

186, 194, 130 S. Ct. 2811, 2817 (2010) (defining a facial challenge as one in which the claim and

relief that would follow “reach beyond the particular circumstances of [the] plaintiffs”). White

thus could have brought (and did in fact bring) all of his facial challenges in his first lawsuit.

       III.    The ISRA’s Standing to Bring As-Applied Challenges

       Defendants do not object to the ISRA’s standing to bring as-applied challenges, but

standing is a jurisdictional issue that the court has an obligation to consider sua sponte. See Hay

v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The ISRA invokes no basis

to bring an as-applied challenge except as a representative of White: neither the complaint nor

plaintiffs’ joint response to the motion to dismiss refers to any other specific denial of a

concealed-carry license. (See, e.g., dkt. 1 ¶ 13; dkt. 28.) And the ISRA lacks standing to assert

White’s claim in a representative capacity when he is already asserting it himself. See Ezell v.

City of Chicago, 651 F.3d 684, 696 (7th Cir. 2011) (organizational standing requires, among

other things, that “neither the claim asserted nor the relief requested requires the participation of

individual members in the association’s lawsuit”). Thus the ISRA’s as-applied claim is dismissed

for lack of standing.




                                                  12
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 13 of 25 PageID #:464




       IV.     Second Amendment Claims

       Turning to the substance of the remaining Second Amendment claims—White’s as-

applied challenges and the ISRA’s facial challenges—White’s brief does little to differentiate his

as-applied challenges from his facial challenges, generally casting all of his arguments as both.

But most of White’s arguments—that the Second Amendment prohibits the FCCA’s grant of

“unbridled discretion” to the Board, its use of the preponderance standard, and the Board’s

consideration of certain types of evidence—do not turn on the individual facts of his case. As-

applied challenges to those aspects of the FCCA would argue that the Board misapplied its

discretion and the preponderance standard, and gave undue weight to certain types of evidence.

White’s brief does not make those arguments. (See dkt. 28.)

       But even if White’s arguments are viewed as as-applied challenges that are not barred by

res judicata, the court would dismiss them on the merits. The ISRA’s arguments, which are

identical to White’s, fail for the same reasons.

       The Seventh Circuit has prescribed a two-step process for assessing Second Amendment

claims, beginning with “the threshold question of whether the restricted activity is protected by

the Second Amendment.” Horsley v. Trame, 808 F.3d 1126, 1129 (7th Cir. 2015); see also

Kanter v. Barr, 919 F.3d 437, 441 (7th Cir. 2019). If the answer to that question is yes, the court

evaluates “the regulatory means the government has chosen and the public-benefits end it seeks

to achieve.” Kanter, 919 F.3d at 441. The rigor of the review “depend[s] on how close the law

comes to the core of the Second Amendment rights and the severity of the law’s burden on that

right.” Id. “Severe burdens on this core right require a very strong public-interest justification

and a close means-end fit; lesser burdens, and burdens on activity lying closer to the margins of

the right, are more easily justified.” Id. at 441–42 (internal punctuation and citations omitted).



                                                   13
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 14 of 25 PageID #:465




        There is no question here that plaintiffs’ claim satisfies the first step: the Seventh Circuit

has held that the Second Amendment protects a right to carry firearms in public for self-defense.

Moore, 702 F.3d at 942. The parties disagree, however, on the standard of scrutiny the court

should apply at the second step. Plaintiffs argue that “near strict scrutiny” should apply, while

defendants argue for intermediate scrutiny. 12 (Dkt. 28 at 4; dkt. 15 at 8.)

        Whatever the practical difference between those two standards may be, there is no reason

to choose between them because plaintiffs’ challenge is foreclosed by the Seventh Circuit’s

decision in Berron. The court there expressly approved of section 66/20(g) of the FCCA, which

renders an applicant ineligible “[i]f the Board determines by a preponderance of the evidence

that the applicant poses a danger to himself or herself or others, or is a threat to public safety.”

Berron, 825 F.3d at 848. The court held that the Board’s determination could constitutionally be

determined by a preponderance of (as opposed to clear and convincing) evidence. Id. It did not

address the statute’s putative vagueness or its grant of “unbridled discretion,” as plaintiffs argue

here. Id. Nevertheless, by approving the preponderance standard the court implicitly decided that

“danger to [one]self or others” can be so proven.

        Even if the court did not interpret Berron as holding that the FCCA’s dangerousness

standard was appropriate under the Second Amendment, it would so hold on its own analysis.

There can be no question that prohibiting truly dangerous people from carrying firearms in

public is proper under the Second Amendment. See Moore, 702 F.3d at 940 (stating that the


        12
            Plaintiffs concede, however, that the Seventh Circuit has “consistently described step two as
‘akin to intermediate scrutiny’ and ha[s] required the government to show that the challenged statute is
substantially related to an important governmental objective.” (Dkt. 28 at 5 (quoting Kanter, 919 F.3d at
442).) The Seventh Circuit also has stated that the government’s interest “in keeping firearms away from
persons, such as those convicted of serious crimes, who might be expected to misuse them” is an
“important one.” Kanter, 919 F.3d at 448; see also Meza-Rodriguez, 798 F.3d at 673 (“[T]he government
has a strong interest in preventing people who already have disrespected the law… from possessing
guns”).
                                                   14
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 15 of 25 PageID #:466




government is under no obligation to present empirical evidence to justify a law restricting

Second Amendment activity where it “is limited to obviously dangerous persons”); Kanter, 919

F.3d at 451 (Barrett, J., dissenting) (“History is consistent with common sense: it demonstrates

that legislatures have the power to prohibit dangerous people from possessing guns”). Plaintiffs

propose no narrower language than the FCCA’s dangerousness standard that would enable

Illinois to effectuate that goal.

        It is true, as plaintiffs argue, that “dangerousness” is a broad concept, but granting

discretion to licensing authorities to assess dangerousness in individual cases is both necessary

and desirable because “it is impossible for the legislature to conceive in advance each and every

circumstance in which a person could pose an unacceptable danger to the public if entrusted with

a firearm.” Kuck v. Danaher, 822 F. Supp. 109, 129 (D. Conn. 2011); see also Jankovich v. Ill.

State Police, 2017 IL App (1st) 160706, ¶ 71, 78 N.E.3d 548, 561 (upholding the FCCA’s

dangerousness standard over a vagueness challenge). And the meaning of dangerousness under

the FCCA may be fleshed out through judicial review of individual cases, as it is for numerous

other legal concepts that bear on constitutional rights. See, e.g., Ornelas v. United States, 517

U.S. 690, 697, 116 S. Ct. 1657, 1661 (1996) (“the legal rules for probable cause and reasonable

suspicion acquire content only through application”). 13

        Berron also forecloses plaintiffs’ challenge to the evidence the Board considered,

including White’s old arrests and his inclusion in the Chicago Police Department’s “gang

database.” Plaintiffs essentially argue that Second Amendment scrutiny applies to the Board’s



        13
            Furthermore, contra plaintiffs’ view, the difficulty in determining who is actually too
dangerous to carry a loaded gun in public actually counsels against recognizing a Second Amendment
right to public carry for all putatively non-dangerous people, rather than concluding that legislative
restrictions on public carry must be drawn with even greater precision.


                                                   15
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 16 of 25 PageID #:467




(alleged) decision to consider each of these types of evidence. But as discussed above, Berron

held that the Second Amendment does not require a finding of dangerousness to be based on a

standard higher than the preponderance of the evidence, and it would flout that principle to

conclude that individual steps in the Board’s reasoning process are subject to heightened

scrutiny. Certainly, plaintiffs cite no case holding that the Second Amendment imposes

categorical restrictions on the types of evidence the government may consider in determining

whether a person is qualified to carry a gun in public. 14

        Plaintiffs offer no argument related to Berron: their brief inexcusably fails to even

mention that opinion, despite the fact that defendants identified it as “controlling precedent” in

their motion to dismiss. (Dkt. 15 at 14; dkt. 28.)

                A.      White’s Entitlement to a License

        As discussed above, White’s purported as-applied Second Amendment challenges

primarily argue that various aspects of the FCCA and the Board’s decision-making process are

categorically unconstitutional as opposed to arguing that he personally is entitled to a concealed

carry license, which is a largely distinct issue. White’s complaint, however, seeks an injunction

ordering the ISP to grant him a license, so for completeness the court will address whether such

an injunction should issue. The Seventh Circuit has held that plaintiffs bear the burden of




        14
            From a due process perspective, the Board is prohibited from making decisions that are
“arbitrary” or “irrational.” Coniston Corp. v. Vill. of Hoffman Estates, 844 F.2d 461, 468 (7th Cir. 1988).
Plaintiffs do not argue that the Board’s consideration of the types of evidence listed above fits that
definition. Courts regularly consider arrests of all kinds—including old arrests and arrests for non-violent
conduct— in assessing future dangerousness in criminal sentencing and related contexts, see 18 U.S.C. §
3553(a), and it is rational to do so. With respect to the Chicago Police Department’s gang database, White
presents compelling arguments that it is a deeply flawed tool, supported by a critical report from
Chicago’s Inspector General, but stops short of arguing that it would be irrational for the Board to
consider it. (See dkt. 28 at 14-17.)


                                                    16
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 17 of 25 PageID #:468




establishing their entitlement to a public carry license, 15 Berron, 825 F.3d at 848 (“Plaintiffs are

the applicants for licenses, so they bear the burden of showing entitlement”), and the court here

ultimately concludes that White has not carried that burden in either a legal or factual sense.

        Establishing his entitlement to a license in this court would require White to (1) identify

legal authority showing that individuals have a right to public carry that can overcome a state’s

determination of dangerousness; and (2) show how he falls within the scope of that right. In this

regard, it is important to recognize that White is not invoking—and cannot invoke here—his

putative entitlement to a concealed carry license under the FCCA, which grants Illinois residents

who meet the threshold qualifications a presumptive right to a license unless the Board

determines they are too dangerous to have one. The FCCA is an Illinois statute that this court has

no jurisdiction to examine. 16 Rather, White’s claim is a free-standing Second Amendment claim,

which must rely on the scope of the right to public carry that Amendment provides. 17




        15
           As a general matter, the government bears the burden of establishing that laws that infringe on
Second Amendment rights are constitutional. See Hatfield v. Barr, 925 F.3d 950, 953 (7th Cir. 2019);
Ezell v. City of Chicago, 651 F.3d at 703 (“the answer to the Second Amendment ‘infringement’ question
depends on the government’s ability to satisfy whatever standard of means-end scrutiny is held to apply”).
But the court understands the Seventh Circuit’s statement in Berron as meaning the burden shifts to an
applicant for a concealed carry license once a facially-valid licensing system is in place.
        16
             White does not invoke this court’s diversity or supplemental jurisdiction. (Dkt. 1 at 3.)
        17
            This claim is unusual in that it is a challenge to an individual administrative decision, whereas
all recent Seventh Circuit opinions of which this court is aware have involved challenges to the
constitutionality of statutes or administrative rules, and seemingly have been written mostly with those
broader types of challenges in mind. E.g., Kanter, 919 F.3d at 442 (“We have consistently … required the
government to show that the challenged statute is substantially related to an important governmental
objective”) (emphasis added). Nevertheless, Heller, of course, held that the Second Amendment
guarantees an individual right and Seventh Circuit precedent indicates that individual challenges to
denials of a concealed carry license may be brought immediately in federal court. Berron, 825 F.3d at 846
(exercising jurisdiction over claims brought in federal court immediately following denial of a license);
see also Horsley, 808 F.3d at 1129 (holding that plaintiff need not exhaust state judicial remedies before
challenging denial of a FOID license). Defendants do not argue otherwise.


                                                       17
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 18 of 25 PageID #:469




       White’s brief scarcely addresses what the scope of the right to public carry is, however.

To the extent he does, he seems to argue that the Board’s individual licensing decisions are

subject to heightened constitutional scrutiny and/or that the Second Amendment guarantees a

right to public carry to people who are not dangerous, as ultimately determined through judicial

review. (See dkt. 28 at 7 (stating defendants must “come forth with evidence that the burdens of

the Act, as written and applied, have a ‘close fit’ to a ‘strong public interest’”); dkt. 1 ¶ 49

(“White is not a danger to himself or the community”).) As explained above, Berron forecloses

the former view, since the Seventh Circuit there upheld the FCCA’s preponderance standard.

Berron, 825 F.3d at 848. And White cites no legal authority in support of the latter view, rather

seemingly assuming that the lower bound of the Second Amendment’s protection is coterminous

with the right guaranteed by the FCCA.

       The Seventh Circuit has made clear that dangerous people do not have a right to public

carry, see Moore, 702 F.3d at 940; Kanter, 919 F.3d at 451 (Barrett, J., dissenting), but it does

not follow that all non-dangerous people do. To the contrary, the Seventh Circuit has upheld

multiple categorical bans on the possession of guns (even within the home) by certain groups of

people without regard to evidence that they personally might be responsible gun owners. Those

groups include non-violent felons, Kanter, 919 F.3d at 447 (upholding 18 U.S.C. § 922(g)(1));

misdemeanants convicted of domestic battery, 18 United States v. Skoien, 614 F.3d 638, 645 (7th

Cir. 2010) (en banc) (upholding 18 U.S.C. § 922(g)(9)); unauthorized immigrants, United States

v. Meza-Rodriguez, 798 F.3d 664, 673 (7th Cir. 2015) (upholding 18 U.S.C. § 922(g)(5)); and

habitual drug users. United States v. Yancey, 621 F.3d 681, 682 (7th Cir. 2010) (upholding 18



       18
          The court in Skoien expressly reserved the question “[w]hether a misdemeanant who has been
law abiding for an extended period must be allowed to carry guns again.” Skoien, 614 F.3d at 645.


                                                  18
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 19 of 25 PageID #:470




U.S.C. § 922(g)(3)); see generally Eugene Volokh, Implementing the Right to Keep and Bear

Arms for Self-Defense: An Analytical Framework and a Research Agenda, 56 UCLA L. REV.

1443, 1493–1515 (2009) (discussing bans on who may possess a gun); C. Kevin Marshall, Why

Can’t Martha Stewart Have a Gun?, 32 HARV. J.L. & PUB. POL’Y 695, 728–35 (2009).

        There are several formulations of the Second Amendment right to carry arms in public

that would exclude some people who are not dangerous. 19 To discuss a few: the Seventh Circuit

has expressly reserved the question whether Second Amendment rights may be limited to so-

called “virtuous” people, in some meaning of that term. Kanter, 919 F.3d at 451 (discussing the

“difficult issue” of whether the “founders were really just concerned about dangerousness, not a

lack of virtue”); see also Yancey, 621 F.3d at 684–85 (“most scholars of the Second Amendment

agree that the right to bear arms was tied to the concept of a virtuous citizenry and that,

accordingly, the government could disarm ‘unvirtuous citizens,’ including felons”). The Seventh

Circuit also suggested in Berron that Second Amendment rights might be reserved to “law-

abiding, responsible citizens.” 20 Berron, 825 F.3d at 847 (“When holding in [Heller] that the

Second Amendment establishes personal rights, the Court observed that only law-abiding



        19
           As a general matter, the Supreme Court instructed in Heller and McDonald that the scope of
Second Amendment rights should be determined by textual and historical inquiry, rather than “judicial
interest balancing.” McDonald, 561 U.S. at 785; see also Ezell, 651 F.3d at 702; Kanter, 919 F.3d at 441.
The parties do not, however, treat the court to an historical exegesis of the right to public carry at the
founding, or at later dates at which Second Amendment rights might be seen to have been secured to
people of all races and genders. It bears mention, however, that the Supreme Court in Heller stated that
“the majority of the 19th-century courts to consider the question held that prohibitions on carrying
concealed weapons were lawful under the Second Amendment or state analogues.” Heller, 554 U.S. at
626; see also United States v. Adams, 914 F.3d 602, 606 (8th Cir. 2019); Peruta v. Cty. of San Diego, 824
F.3d 919, 939 (9th Cir. 2016) (en banc), cert. denied, -- U.S. --, 137 S. Ct. 1995 (2017).
        20
           The Seventh Circuit subsequently cited this statement from Berron disapprovingly, however.
Kanter, 919 F.3d at 445 (noting that “some of Heller’s language does link Second Amendment rights
with the notion of ‘law-abiding citizens,’” but stating “we have refused to read too much into the Court’s
precautionary language”).

                                                    19
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 20 of 25 PageID #:471




persons enjoy these rights, even at home”). Either formulation might exclude White, who has

two criminal convictions. And the Seventh Circuit has not addressed a question that has divided

the other Courts of Appeals: whether the right to public carry may be conditioned upon showing

a need for self-defense greater than that of the general public. See Kachalsky v. Cty. of

Westchester, 701 F.3d 81, 96 (2d Cir. 2012) (yes) 21; Woollard v. Gallagher, 712 F.3d 865, 868

(4th Cir. 2013) (yes); Wrenn v. District of Columbia., 864 F.3d 650, 655 (D.C. Cir. 2017) (no);

Young v. Hawaii, 896 F.3d 1044, 1070 (9th Cir. 2018) (no), pet. for reh’g en banc granted, 915

F.3d 681 (9th Cir. 2019). White makes no such showing here.

       But assume for the sake of argument that the Second Amendment guarantees a right to

public carry to all non-dangerous people. White’s complaint and brief do not take seriously the

obligation to show he meets even that standard. The first sentence of White’s brief asserts that he

has been denied his Second Amendment rights because of old and unjustified arrests: “Michael

White, a 43 year old man, has been twice denied a license to carry a concealed firearm because

of arrests when he was 18 years old (1994) and 21 years old (1997), for alleged ‘gang affiliation’

he denies under oath—and which no agency could substantiate—and for an arrest in 2012, the

charges on which he demanded trial and was found not guilty.” (Dkt. 28 at 1 (edited for clarity).)

White’s brief goes on to discuss his “arrests” repeatedly. (Id. at 8, 9, 10, 12, 13.)

       Nowhere, however, does his brief acknowledge that he was convicted of unlawful use of

a firearm in 1998. (Dkt. 1-3 at 22.) True, that conviction occurred more than twenty years ago,

when he was a young man, but unauthorized use of a firearm is precisely the type of conduct that

raises concerns about a person’s suitability to carry weapons in public. And if a single conviction



       21
          The Seventh Circuit in Moore expressed “reservation” with Kachalsky’s “suggestion that the
Second Amendment should have much greater scope inside the home than outside simply because other
provisions of the Constitution have been held to make that distinction” Moore, 702 F.3d at 941.
                                                  20
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 21 of 25 PageID #:472




for a non-violent felony or misdemeanor domestic battery can indefinitely disqualify a person

from possessing a gun even in the home, it is not unreasonable to think that a single

misdemeanor conviction for unlawful use of a firearm (setting aside the rest of White’s criminal

background) would indefinitely disqualify a person from carrying a loaded gun in public, where

the danger of misuse is greater. See Berron, 825 F.3d at 847; Moore, 702 F.3d at 937. At a

minimum, it is an issue White should have addressed. Indeed, White’s brief repeatedly discusses

an even older arrest for unlawful use of a weapon—from 1996, when he says he was arrested

while carrying a pocketknife and faced charges that were later dismissed, (dkt. 28 at 9, 10, &

13)—making it difficult to see why he did not address his 1998 conviction. 22

        The Seventh Circuit in Kanter emphasized the difficulty of determining whether a person

is too dangerous to carry a firearm, stating such determinations are “best performed by the

Executive, which, unlike courts, is institutionally equipped for conducting a neutral, wide-

ranging investigation.” Kanter, 919 F.3d at 450. The court discussed the history of 18 U.S.C. §

925(c), which currently authorizes the Attorney General of the United States to restore firearm

rights, on a case-by-case basis, to individuals subject to federal prohibitions, where they can

establish they “will not be likely to act in a manner dangerous to public safety and that the

granting of the relief would not be contrary to the public interest.” Kanter, 919 F.3d at 439. Since

1992, however, Congress has rendered that statute “inoperative” by barring the use of funds to

effectuate it. Id. (quoting Logan v. United States, 552 U.S. 23, 28 n.1, 128 S. Ct. 475 (2007)).


        22
           White also points out that Illinois has granted him a Firearm Owners Identification Card
(which is generally required to possess a gun in the state, 430 Ill. Comp. Stat. 65/2(a)), which shows that
the ISP does not take the position that he is a “clear and present danger to ... any other person.” 430 Ill.
Comp. Stat. 65/8(f); see Rhein v. Coffman, 825 F.3d 823, 824 (7th Cir. 2016). But there is no
inconsistency between granting someone a FOID card and denying them a concealed carry license, given
the different degrees of danger posed by possessing a weapon at home versus carrying one in public.
Berron, 825 F.3d at 847.

                                                     21
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 22 of 25 PageID #:473




Congress imposed the bar “after finding that the dangerousness inquiry was a ‘very difficult’ and

time-intensive task, and that ‘too many of [the] felons whose gun ownership rights were restored

went on to commit violent crimes with firearms.’” Id. (quoting H.R. Rep. No. 102-618, at 14

(1992) & H.R. Rep. No. 104-183, at 15 (1995)).

        Recognizing that the executive branch is best positioned to assess dangerousness, Illinois

courts review the Board’s determinations deferentially. White, 2017 WL 2602637, at *4; Perez,

63 N.E.3d at 1052. White’s brief is ambiguous as to whether this court should apply the same

deference. 23 (See dkt. 28 at 13.) But either approach presents a problem: not deferring to the

Board would create a discrepancy between Illinois and federal law and thus a sharp comity issue.

See Courthouse News Serv. v. Brown, 908 F.3d 1063, 1073 (7th Cir. 2018) (discussing “the

deep[] principle of comity: the assumption that state courts are co-equal to the federal courts and

are fully capable of respecting and protecting [a plaintiff’s] First Amendment rights”). And it

would allow federal judges to substitute their judgment for the Board’s. On the other hand, the

idea that the court should defer to the Board begs the question—which neither party considers—

of what basis the court would have to do so: the Illinois Administrative Review Law, which

provides that agency fact-finding “shall be held to be prima facie true and correct,” 735 Ill.

Comp. Stat. 5/3–110, does not apply here.




        23
            In the course of arguing that there is no meaningful right to review the Board’s decision, White
states that “the Board’s findings of fact are given deference” and should be reversed only “if they are
against the manifest weight of the evidence.” (Dkt. 28 at 13 (citing Comprehensive Cmty. Solutions Inc. v.
Rockford Sch. Dist. No. 205, 873 N.E.2d 1, 10–11, 216 Ill. 2d 455, 471–72 (Ill. 2005)). Those statements
are ambiguous as to whether White is describing Illinois procedure or advocating for the procedure this
court should follow.


                                                    22
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 23 of 25 PageID #:474




        These are questions that White had an obligation to address but did not, electing instead

to file an oversize brief that primarily sought to rehash issues conclusively decided by Berron. 24

It is not the court’s role to make arguments on the parties’ behalf. See Anderson v. Hardman, 241

F.3d 544, 545 (7th Cir. 2001) (courts should not “fill the void by crafting arguments and

performing the necessary legal research”).

                 B.      Meaningful Right to Review

        White also challenges the sufficiency of the Board’s stated reasons for denying his

application, arguing that their cursoriness deprives him of a “meaningful right to review” under

the Second Amendment and Due Process Clause. (Dkt. 28 at 13; see also id. at 23.) The Board’s

stated reasons appear to be boilerplate that essentially repeats the language of the dangerousness

standard, 430 Ill. Comp. Stat. 66/10(a)(4), stating only that the Board “determined, by a

preponderance of the evidence, that the above-referenced Applicant is a danger to him/herself, is

a danger to others, or poses a threat to public safety.” (Dkt. 1-4 at 2.)

        In Berron, the Seventh Circuit warned that concealed carry applicants’ rights could be

violated if the Board were to write “unilluminating decisions,” and specifically warned against

“just repeating the language of 430 Ill. Comp. Stat. 66/10(a)(4)” in the context of explaining




        24
            In addition, neither party addresses potential abstention or exhaustion issues posed by the
availability of judicial review in Illinois state court. This court previously has held that the availability of
such review following the ISP’s procedure was sufficient process to protect a plaintiff’s interest in a
concealed carry permit, applying the balancing test prescribed by Mathews v. Eldridge, 424 U.S. 319,
333, 96 S. Ct. 893 (1976). Moustakas v. Margolis, 154 F. Supp. 3d 719, 730 (N.D. Ill. 2016), aff’d on
other grounds sub nom. Berron, 825 F.3d at 843; cf. Bolton v. Bryant, 71 F. Supp. 3d 802, 812-13 (N.D.
Ill. 2014) (holding plaintiff stated a due process claim under the pre-January 2015 FCCA regulations
which did not afford applicants a right to know the contents of law enforcement objections). The
sufficiency of such process is one factor weighing against making federal courts a jurisdiction of first
review for all denials of a concealed carry permit. See Courthouse News Serv., 908 F.3d at 1074
(discussing abstention principles in circumstances where state judicial remedies are available but have not
been invoked).
                                                      23
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 24 of 25 PageID #:475




what disclosure the Board must make of law enforcement objections. Berron, 825 F.3d at 846-

47. The Board’s decision here does exactly that.

       In addition, while White does not raise this issue, the FCCA’s implementing regulations

provide that the Board Chairperson will write a “report” in each case it considers. 20 Ill. Admin.

Code 1231.80(d) (“The Concealed Carry Licensing Review Board shall provide the [ISP] with

its final decision on each applicant in an electronic report authored by the Chairperson of the

Board”). It does not appear that such a report was written (or at least is not in the record before

the court): the order of the Board that parrots the language of 430 Ill. Comp. Stat. 66/10(a)(4) is

not a document one would typically call a “report,” nor does the order indicate it was authored

by the Board Chairperson. (Dkt. 1-4 at 2.)

       Nevertheless, White’s brief cites no case articulating a Second Amendment or Due

Process right to a more detailed statement of reasons than what he was provided. He cites only

Illinois cases addressing the Illinois Administrative Review Law, which is inapplicable here.

(Dkt. 28 at 13 (citing Comprehensive Cmty. Solutions Inc., 837 N.E.2d at 10–11, Kouzoukas v.

Retirement Bd., 917 N.E.2d 999, 234 Ill. 2d 446, 465 (Ill. 2009), & Wade v. City of North

Chicago, 877 N.E.2d 1101, 226 Ill. 2d 485, 507 (Ill. 2007)). White also fails to address the fact

that Illinois courts have repeatedly reviewed similar orders from the Board without remanding

for a more detailed statement, White, 2017 WL 2602637, at *4; Perez, 63 N.E.3d at 1052,

Jankovich, 78 N.E.3d at 555, which both suggests that they did not find the Board’s orders to be

lacking and demonstrates that the concept of dangerousness is being fleshed out through judicial

review. Furthermore, in light of the court’s holding above that White has not established his

entitlement to a concealed carry license in this court, it is unclear what the benefit of ordering the

Board to issue a more detailed statement of reasons would be.



                                                 24
   Case: 1:19-cv-02797 Document #: 45 Filed: 08/28/20 Page 25 of 25 PageID #:476




         Here, again, the court will not make White’s arguments for him and deems this argument

forfeited. Jones v. Connors, No. 11 CV 8276, 2012 WL 4361500, at *7 (N.D. Ill. Sept. 20, 2012)

(“A party’s failure to respond to arguments the opposing party makes in a motion to dismiss

operates as a waiver or forfeiture of the claim and an abandonment of any argument against

dismissing the claim.”).

    V.        Due Process Claims

         Finally, White contends that the arguments he advanced under the Second Amendment

apply equally under the Due Process Clause. 25 (Dkt. 28 at 17–23.) But, again, the Seventh

Circuit upheld the dangerousness and preponderance standards against Second Amendment

challenges in Berron, 825 F.3d at 848. It would be strange for the court to have overlooked Due

Process problems in doing so. And the Seventh Circuit also has rejected the argument that the

Due Process Clause confers a substantive right to engage in the public carry of a firearm. Culp,

921 F.3d at 658. The court thus sees no reason why the Due Process Clause would affect the

analysis above.

                                          CONCLUSION

         Defendants’ motion to dismiss is granted with prejudice. Judgment to follow.



Date: August 28, 2020                                   _______________________________
                                                        U.S. District Judge Joan H. Lefkow




         25
          More precisely, White’s brief contains sections arguing the dangerousness standard is overly
vague under Due Process precedent and the preponderance standard falls short of Due Process protections
of fundamental rights. (Dkt. 28 at 17–23.) In the course of making those arguments, the brief also
challenges the cursoriness of the Board’s statement of reasons. (Id. at 21, 23.) The brief does not make
arguments about the types of evidence the Board permissibly may consider under the Due Process Clause.
                                                  25
